 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ROBERT S. LEACH (CABN 196191)
   Assistant United States Attorney
 5
      1301 Clay Street, Suite 340S
 6    Oakland, California 94612
      Telephone: (510) 637-3918
 7    Fax: (510) 637-3724
      Email: Robert.Leach@usdoj.gov
 8

 9 Attorneys for United States of America
10                                UNITED STATES DISTRICT COURT

11                             NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN JOSE DIVISION

13   UNITED STATES OF AMERICA,                       )   Case No. CR 18-311 BLF
                                                     )                       __________
14           Plaintiff,                              )   STIPULATION AND [PROPOSED] ORDER
                                                     )   DISMISSING COUNTS ONE AND TWO OF
15      v.                                           )   THE INDICTMENT
                                                     )
16   TRAVIS COLE MALONE, JR.,                        )   Sentencing Date: April 16, 2019, 9:00 a.m.
                                                     )
17           Defendant.                              )
                                                     )
18                                                   )

19           The parties, through their respective counsel, stipulate and agree that Counts One and Two of
20 the July 12, 2018 Indictment be dismissed and respectfully request the Court to enter the proposed

21 order.

22           IT IS SO STIPULATED.
23 Dated: April 17, 2019                                 Respectfully Submitted,
24                                                       DAVID L. ANDERSON
                                                         United States Attorney
25
                                                                /s/
26                                                       ___________________________
                                                         ROBERT S. LEACH
27                                                       Assistant United States Attorney
28

                          _________
     STIPULATION & [PROPOSED] ORDER
     CASE NO. CR 18-331 BLF                              1
 1 Dated: April 17, 2019                              Respectfully Submitted,

 2                                                    TORMARK LAW, LLP

 3
                                                             /s/
 4                                                    ___________________________
                                                      MARK JAFFE, ESQ.
 5                                                    Attorney for Defendant Travis
                                                      Cole Malone, Jr.
 6                                    __________
                                      [PROPOSED] ORDER
 7
           Having considered the stipulation of the parties and good cause appearing, it is HEREBY
 8
     ORDERED that Counts One and Two of the July 12, 2018 Indictment are dismissed.
 9
           IT IS SO ORDERED.
10
     Dated: _____________________
             April 19, 2019
11
                                               ___________________________________
12                                             THE HONORABLE BETH LABSON FREEMAN
                                               UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                     _________
     STIPULATION & [PROPOSED] ORDER
     CASE NO. CR 18-331 BLF                           2
